Citation Nr: 1603840	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from April 1987 to March 2000, and from January 2003 to July 2005. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Board remanded the TDIU claim for additional development.  In June 2014, the Board denied entitlement to a TDIU.  The Veteran subsequently appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision and Order, the Court vacated the Board's June 2014 decision and remanded the claim to the Board for further adjudication.

The Board notes that the Veteran previously was represented by The American Legion; however, he revoked the power of attorney in favor of that organization in  February 2011.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for 12 disabilities:  posttraumatic stress disorder (PTSD) (rated as 70 percent disabling); a left shoulder disability (rated as 20 percent disabling); right and left knee disabilities (each rated as 10 percent disabling); right foot bunionectomy residuals (rated as 10 percent disabling); pes planus of the left and right foot with plantar fasciitis and onychomycosis (each rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling), and C5-6 spondylosis, left foot hallux valgus, allergic rhinitis and chest surgical scar (each rated as 0 percent disabling).  Pertinent to this appeal, his combined rating has been 90 percent, effective September 26, 2006.  

2.  The evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his PTSD is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations and Governing Law and Regulations

As the Board's decision to grant entitlement to a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he is unable to work due to his various service-connected disabilities, to specifically include the symptomatology associated with his PTSD.  The Board finds that the evidence on such question is, at least, in relative equipoise and, by resolving all doubt in his favor, a TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered, however consideration may be given to the Veteran's education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose at 363. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II.  Background 

The Veteran has been awarded service connection for 12 disabilities:  posttraumatic stress disorder (PTSD) (rated as 70 percent disabling); a left shoulder disability (rated as 20 percent disabling); right and left knee disabilities (each rated as 10 percent disabling); right foot bunionectomy residuals (rated as 10 percent disabling); pes planus of the left and right foot with plantar fasciitis and onychomycosis (each rated as 10 percent disabling); bilateral tinnitus (rated as 10 percent disabling), and C5-6 spondylosis, left foot hallux valgus, allergic rhinitis and chest surgical scar (each rated as 0 percent disabling).  Pertinent to this appeal, his combined rating has been 90 percent, effective September 26, 2006.  See 38 C.F.R. § 4.25.  This combined rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).   

The Veteran filed a formal TDIU claim in June 2009, indicating at that time that he was unemployable due to PTSD.  He indicated that he last worked full-time in April 2009 and also became too disabled to work as of that time.  His employment information reflects that he worked for a pharmaceutical company for 40 hours a week from March 2007 "to present."  The claims form reflected that the Veteran had completed 4 years of college and had no further education or training.  

Evidence on file shows that the Veteran was employed by the City of Wilson, at a waste-water treatment plant and that he was "terminated for violating the 'Standards of Conduct and Performance.'"  He was also employed by Firestone in inspection and repair working full time from July 2006 to March 2007, when he quit.  Information from the Veteran's employers also shows that he worked as a production supervisor at a pharmaceutical company from March 2007 and was still employed as of September 2009, when the information was furnished.  It was noted that the Veteran has been receiving disability benefits since late April 2009

During a December 2007 evaluation conducted by QTC for VA purposes, chronic PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, based on symptoms including depressed mood, anxiety, sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing work and social relationships.  It was also observed that, while the Veteran had no difficulty following commands, his irritability, as well as poor energy and concentration, occasionally interfered with his ability to perform activities of daily living. 

A December 2009 evaluation conducted by QTC for VA purposes indicated that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  Chronic PTSD was diagnosed and a GAF score of 40 was assigned.

In an October 2011 Social Security Administration (SSA) decision, it was determined that the Veteran became disabled by SSA standards as of April 2009 due primarily to PTSD.  In support of the determination, an August 2006 private medical evaluation conducted by Dr. E.H. was noted, which documented symptoms of nightmares, flashbacks, and panic attacks occurring 4 times a week.  PTSD and major depression were diagnosed and a GAF score of 35 was assigned.  The doctor indicated that the Veteran was moderately compromised in his ability to sustain work relationships due to PTSD.  In April 2009, Dr. E.H. made a note to put the Veteran on medical leave.  A February 2010 record reflects that Dr. E.H. stated that the Veteran's ability to perform most of the mental demands of work ranged from seriously impaired to being unable to meet competitive standards, in part, because the Veteran could not deal with work stress, maintain attention for two hours, maintain regular attendance, work without extra supervision, work with and in the proximity of other people, complete a work week, or respond appropriately to changes in the workplace.  Dr. E.H. also stated that the Veteran could not use public transportation, travel in unfamiliar places, understand and remember detailed instructions, carry out detailed instructions, or deal with the stress of skilled or unskilled work.  A February 2011 treatment note from Dr. E.H. revealed that, despite treatment, the Veteran continued to have nightmares 2-3 times a week and panic attacks 3-4 times a week.  Dr. E.H. assigned a GAF score of 40-45. 

In September 2010, Dr. C., another psychiatrist, determined that the Veteran's ability to understand and perform complex instructions was mildly to moderately impaired.  Mild to moderate impairment was also noted in task persistence and social/interpersonal relationships.

The Veteran underwent numerous VA examinations in November 2012.  On VA examination of the sinuses, allergic rhinitis was diagnosed.  It was determined that there was not greater than 50% obstruction of the nasal passages on both sides.  The examiner determined that the Veteran's condition did not impact his ability to work.  On flatfoot examination, pes planus was diagnosed.  Examination showed that the Veteran did not use any assistive devices.  The examiner determined that the Veteran's pes planus did not impact his ability to work.  On ankle examination, left ankle degenerative arthritis was diagnosed.  Examination showed that the Veteran did not use any assistive devices.  The examiner determined that the Veteran's ankle condition did not impact his ability to work.  On tinnitus examination, the Veteran stated that tinnitus was more noticeable at night.

At a VA PTSD examination also conducted in November 2012, chronic PTSD was diagnosed and a GAF score of 50 to 55 was assessed.  The Veteran's overall level of impairment was assessed as occupational and social impairment with deficiencies in most areas.  The examiner explained that, while it was likely that the Veteran was capable of performing some responsibilities necessary for jobs for which he is qualified to perform, he is likely to have significant difficulty maintaining adequate productivity/performance in jobs that require him to work around other individuals.  The examiner observed that the Veteran had hypervigilance and intrusive thoughts when around other people, as well as angry or violent thoughts because of anger or irritability that arose when engaging with people.  The examiner commented that the Veteran was likely best suited for work in independent/isolated settings.  

During a December 2013 VA PTSD examination, the examiner opined that the Veteran's psychiatric symptoms appeared to be moderately to severely impacting the Veteran's level of functioning.  The examiner identified irritability/anger, panic attacks, intrusive thoughts, chronic sleep problems, and depressive symptoms.  Occupation and social impairment with deficiencies in most areas was assessed.  The examiner concluded that the Veteran would likely have significant difficulty maintaining adequate productivity and performance in jobs that require him to work around other individuals.

During a general medical examination of January 2014, the examiner opined that it was less likely than not that the Veteran's service-connected conditions, either individually or collectively rendered the Veteran unable to secure or follow a substantially gainful occupation.  However, the examiner only considered the effects of certain of the Veteran's service-connected disabilities on his employability.  It was explained that the knee disabilities did not restrict any work duties.  The Veteran's left shoulder condition would limit lifting to 15 pounds and the Veteran would be unable to do work duties above shoulder level.  With respect to tinnitus, the examiner noted that the Veteran described this as irritating and bothersome at night.  It was observed that tinnitus could interfere with ability to focus, and to the extent that it caused wakefulness, could be a safety issue in conjunction with certain types of employment.  The examiner did not discuss the effects of the Veteran's PTSD on his ability to work. 

III.  Analysis 

The record documents that the Veteran was last employed in April 2009, reportedly having left his job at that time due to PTSD symptoms, at the advice of his treating private physician.  The Veteran has 12 service-connected disabilities which impact his mental, physical, and sensory functions.  Except for tinnitus, a left shoulder condition, and PTSD, none of the Veteran's nine other conditions are shown to have any impact on his employability.  The left shoulder condition is shown only to limit physical capabilities, limiting lifting to 15 pounds and causing difficulty in doing work duties above the shoulder level.  The Veteran himself indicated that tinnitus was primarily only symptomatic at night; the only occupational impairment possibly associated with this condition was described by examiners as impairment in the ability to focus, and to the extent that it caused wakefulness, a possible safety hazard.  However, it has never been determined by any medical professional that tinnitus would preclude the Veteran from being able to secure or follow a substantially gainful occupation. 

The critical question is whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown 7 Vet. App. 429, 433 (1995).

In support of finding that PTSD renders the Veteran unable to secure or follow a substantially gainful occupation are opinions provided by Dr. E.H, the SSA decision, and a December 2009 QTC for VA.  In August 2006, Dr. E.H. assigned the Veteran a GAF score of 35 because of the Veteran's PTSD symptoms and noted that his ability to sustain social and work relationships was moderately compromised.  In April 2009, Dr. E.H. made a note to put the Veteran on medical leave.  In February 2010, the record reflects that Dr. E.H. stated that the Veteran's ability to perform most of the mental demands of work ranged from seriously impaired to being unable to meet competitive standards, in part, because the Veteran could not deal with work stress, maintain attention for two hours, maintain regular attendance, work without extra supervision, work with and in the proximity of other people, complete a work week, or respond appropriate to changes in the workplace.  Based largely on this evidence, SSA disability benefits were approved effective from April 2009.  The SSA decision is probative evidence in support of the claim with VA for a TDIU, although not necessarily determinative of this claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  A report of a December 2009 evaluation conducted by QTC for VA purposes also indicates that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  

The Board places great probative weight on the opinions and determinations of Dr. E.H., as he is the Veteran's treating physician, the time spent treating the Veteran was a matter of years and not a single examination, and his opinions and notes were thoroughly documented with clear and concise reasoning and rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  

Additional opinions indicate that the Veteran may be able to secure employment; however, he would have significant difficulty in performing his tasks and maintaining that employment.  A September 2010 medical opinion of Dr. C. indicates that the Veteran's ability to understand and perform complex instructions was mildly to moderately impaired.  Mild to moderate impairment was also noted in task persistence and social/interpersonal relationships.  In addition, PTSD evaluations conducted by QTC for VA purposes in 2007, 2012, and 2013 did not find that the Veteran would be unable to secure or follow substantially gainful occupation due to PTSD, but that he would have difficulty doing so.  The 2007 VA examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The 2012 examiner explained that, while it was likely that the Veteran was capable of performing some responsibilities necessary for jobs for which he was qualified, he is likely to have significant difficulty maintaining adequate productivity and performance in jobs that require him to work around other individuals.  The examiner observed angry and violent thoughts because of anger or irritability that arose when engaging with people.  The 2013 VA examiner opined that the Veteran's psychiatric symptoms appeared to be moderate to severely impacting his level of functioning, and determined that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner determined that the Veteran would likely have significant difficulty maintaining adequate productivity and performance in jobs that require him to work around other individuals.  The examiners found that the Veteran was best suited for work in independent/isolated settings.  The Board also attributes considerable probative value to these opinions as they provide clear conclusions supported by reasoned medical rationale.  See Nieves-Rodriguez; Stefl, supra.

In contrast, VA examinations completed in November 2012 and January 2014 determined that the Veteran's service-connected conditions, either individually or collectively, did not render him unable to secure or follow substantially gainful employment.  These examiners, however, did not discuss the Veteran's PTSD.  The November 2012 examiners examined the Veteran's sinuses, pes planus, ankle, and tinnitus.  The January 2014 examiner examined the Veteran's knee, shoulder, and tinnitus.  While the examiners determined that these disabilities would have varying degrees of impact on the Veteran's ability to work and what types of jobs he could perform, they determined that they would not render him unemployable.  However, none of these examiners discussed or evaluated the Veteran's PTSD.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  The evidence suggests that, other than the Veteran's tinnitus, left shoulder condition and PTSD, none of his nine other service-connected conditions impact his ability to work.  However, the opinions of the VA examiners, private psychiatrist, and primary psychiatrist suggest that the Veteran is limited in the physical work that he can do due to his service-connected tinnitus and shoulder condition, and that he is unable to perform work that requires interaction with other people, if at all, due to his service-connected PTSD.  

The Board notes that the Veteran reported he stopped working in April 2009.  He also reported that his past work consisted of working at a waste-water treatment plant, inspection and repair work at Firestone, and as a production supervisor at a pharmaceutical company, and that he earned a college degree.  Although the VA examiners in 2007, 2012, 2013, and 2014 suggested that the Veteran's service-connected disabilities would not impact his ability to perform solitary work, the Board notes that the Veteran has no work history which includes such solitary work.  While the conclusions of a physician or psychiatrist are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski 2 Vet. App. 614 (1992).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the foregoing evidence and resolving all doubt in favor of the Veteran, the Board finds that the evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his PTSD is, at least, in relative equipoise.  Therefore, the Board resolves all doubt in his favor and finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is granted.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


